                          Case 1:19-cv-00270-DAD-BAM Document 46 Filed 06/23/20 Page 1 of 2


                      1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                      2   Email: don@dklawoffice.com
                          Jessica L. Danielski [SBN: 308940]
                      3   Email: jessica@dklawoffice.com
                      4   LAW OFFICES OF DONALD KILMER, APC
                          14085 Silver Ridge Road
                      5
                          Caldwell, Idaho 83607
                      6   Voice: (408) 264-8489
                      7
                          Jason Davis [SBN: 123456]
                      8   Email: jason@calgunlawyers.com
                      9   THE DAVIS LAW FIRM
                          27201 Pureta Real, Suite 300
                     10
                          Mission Viejo, California 92691
                     11   Voice: (949) 436-4867
                     12
                          Fax: (888) 624-4867

                     13   Attorneys for Plaintiffs
                     14   JANE ROE #1, et al.
                     15
                                                    UNITED STATES DISTRICT COURT
                     16
                                                  EASTERN DISTRICT OF CALIFORNIA
                     17
                     18   JANE ROE #1, JANE ROE #2, JOHN         )
                                                                 )   Case No.: 1:19-CV-002270-DAD-
                     19   DOE #1, JOHN DOE #2, JOHN DOE              BAM
                          #3, JOHN DOE #4, JOHN DOE #5,          )
                     20                                          )   JOINT STATUS REPORT
                          JOHN DOE #6, SECOND
                     21   AMENDMENT FOUNDATION, INC.             )   Date: June 30, 2020
                                                                 )   Time: 8:30 a.m.
                     22
                                           Plaintiff(s),         )   Before: Magistrate Judge
                     23                                          )           Barbara A. McAuliffe
                     24           vs.                            )
                                                                 )   All parties intend to appear
                     25                                          )   telephonically through counsel.
                          UNITED STATES OF AMERICA,
                     26   United States DEPARTMENT OF            )
                          JUSTICE, FEDERAL BUREAU OF             )
                     27                                          )
                          INVESTIGATION, BUREAU OF
                     28   ALCOHOL, TOBACCO, FIREARMS             )
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                 1
      Road
Caldwell, ID 83607
Vc: 408/264-8489
                          Joint Status Report                                 Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 46 Filed 06/23/20 Page 2 of 2


                      1   AND EXPLOSIVES, WILLIAM P.               )
                      2   BARR (U.S. Attorney General),            )
                          CHIRISTOPHER A WRAY (Director,           )
                      3   Federal Bureau of Investigations),       )
                      4   REGINA LOMBARDO (Deputy                  )
                          Director, Head of Bureau of Alcohol,     )
                      5
                          Tobacco, Firearms and Explosives),       )
                      6   XAVIER BECERRA (California               )
                      7   Attorney General), DOES 1 TO 100.        )
                                                                   )
                      8                    Defendant(s).           )
                      9                                            )
                     10
                                  The parties respectfully report that they met and conferred today
                     11
                          and will continue to exchange information in the hopes of avoiding the
                     12
                          need to propound formal discovery in this case. The parties propose that
                     13
                          these informal efforts should extend until July 23, 2020 and be followed
                     14
                          (if necessary) by a period of formal discovery lasting until November 22,
                     15
                          2020. The parties expect that this case will be resolved on motions for
                     16
                          summary judgment and will be prepared to discuss a schedule for such
                     17
                          motions and any other scheduling matters during next week’s status
                     18
                          conference.
                     19
                                                 Respectfully Submitted,
                     20
                                                 Date: June 23, 2020
                     21
                     22
                          /s/ Donald Kilmer                     /s/ Nelson Richards
                     23
                          Attorney for Plaintiffs               Attorney for Defendant Becerra
                     24
                                                                (Approved June 23, 2020 |LR 131(e))
                     25
                          /s/ James Bickford
                     26
                          Attorney for Defendant United States, et al.
                     27
                          (Approved June 23, 2020 | LR 131(e))
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                   2
      Road
Caldwell, ID 83607
Vc: 408/264-8489
                          Joint Status Report                                Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
